ACCEPTED
                                                                                           03-15-00074-CV
                                                                                                   6896617
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      9/11/2015 4:53:02 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                             No. 03-15-00074-CV
                                                                     FILED IN
                    In the Third Court of Appeals 3rd AUSTIN,
                                                      COURT OF APPEALS
                                                               TEXAS
                            Austin, Texas         9/11/2015 4:53:02 PM
                                                                 JEFFREY D. KYLE
                                                                      Clerk

               CORPSOL, INC., CORPORATE SOLUTIONS, INC.,
            CORPORATE SOLUTIONS SERVICES, INC., AND 4XE, INC.

                                    Appellants

                                        V.

    TEXAS PROPERTY AND CASUALTY INSURANCE GUARANTY ASSOCIATION,

                                     Appellee


                 APPEAL FROM CAUSE NO. D-1-GN-09-001428
           250TH JUDICIAL DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                         HON. JOHN DIETZ PRESIDING


       UNOPPOSED THIRD MOTION FOR EXTENSION OF TIME
                 TO FILE APPELLANTS’ BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellants CorpSol, Inc., Corporate Solutions, Inc., Corporate Solutions

Services, Inc., and 4XE, Inc., file this motion requesting an additional thirty-day

extension of time for filing their opening brief in the above-referenced appeal.

Appellants respectfully show:

      1.    Appellants’ brief is currently due on September 11, 2015.
      2.     Appellants request a 30-day extension of time, or until October 12,

2015, for filing their brief. Appellants have requested two previous extensions.

      3.     As grounds, appellants state that the parties have undertaken

discussions standing a substantial chance of resolving this matter. Appellants

desire to allocate their resources toward those discussions rather than completing a

brief that will not need to be filed if the discussions are successful.

      4.     In addition, the demands of other cases have prevented the

undersigned from completing the brief by the current deadline. More specifically,

the undersigned has been occupied with the following matters:

             • preparing a motion for rehearing in Richard Patrick Fagerberg v.
               Steve Madden, Ltd., SXSW, Inc., and W3 Event Specialists, Inc.,
               No. 03-13-00286-CV before this Court;

             • analyzing and litigating requests for injunctive relief and
               supersedeas issues in Academy of Careers and Technologies, Inc.
               d/b/a Academy of Careers and Technologies Charter School v.
               Texas Education Agency and Michael L. Williams, Commissioner
               of Education, in his Official Capacity, No. D-1-GN-15-002879 in
               the 98th Judicial District Court of Travis County, Texas; currently
               before this Court as No. 03-15-00528-CV;

             • preparing a petition for writ of injunction and emergency motion
               for temporary relief in In re Academy of Careers and
               Technologies, Inc. d/b/a Academy of Careers and Technologies
               Charter School, No. 03-15-00570-CV before this Court; and

             • preparing written materials and presenting at a Texas Bar CLE
               event on September 10, 2015.

      4.     This case has not been set for submission. Therefore, no unnecessary

delay will result from the granting of this extension.
                                           2
      5.     Appellee does not oppose the relief sought in this motion.

                         CONCLUSION AND PRAYER

      For these reasons, appellants respectfully request that the Court grant this

motion for extension of time, thus making their opening brief due on October 12,

2015. Appellants request all other appropriate relief to which they are entitled.

                                       Respectfully submitted,

                                       SMITH LAW GROUP LLLP

                                       /s/D. Todd Smith
                                       D. Todd Smith
                                       State Bar No. 00797451
                                       todd@appealsplus.com
                                       Brandy Wingate Voss
                                       State Bar No. 24037046
                                       brandy@appealsplus.com
                                       1250 Capital of Texas Highway South
                                       Three Cielo Center, Suite 601
                                       Austin, Texas 78746
                                       (512) 439-3230
                                       (512) 439-3232 (fax)

                                       Counsel for Appellants CorpSol, Inc.,
                                       Corporate Solutions, Inc., Corporate
                                       Solutions Services, Inc., and 4XE, Inc.




                                          3
                     CERTIFICATE OF CONFERENCE

      In compliance with Texas Rule of Appellate Procedure 10.1(a)(5), I certify

that I conferred with appellee’s lead counsel, Dan Price, about this motion. Mr.

Price informed me that appellee does not oppose the relief requested in this

motion.

                                             /s/ D. Todd Smith
                                             D. Todd Smith

                         CERTIFICATE OF SERVICE

      On September 11, 2015, in compliance with Texas Rule of Appellate

Procedure 9.5, I served this document by e-service and e-mail to:

      Dan J. Price
      STONE LOUGHLIN & SWANSON LLP
      P.O. Box 30111
      Austin, Texas 78755
      dprice@slsaustin.com
      Counsel for Appellee


                                      /s/D. Todd Smith
                                      D. Todd Smith




                                         4